Citation Nr: 0517333	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  97-34 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
sinusitis.

2.  Entitlement to an initial rating in excess of 40 percent 
for low back degenerative joint and disc disease.  

3.  Entitlement to an initial rating in excess of 30 percent 
for major depression.  

4.  Entitlement to service connection for gastroesophageal 
reflux, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to March 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO's) in Atlanta, Georgia; St. 
Petersburg, Florida; and Roanoke, Virginia.  As set forth 
above, the veteran's claim is currently in the jurisdiction 
of the Roanoke RO.  

In an August 1997 rating decision, the Atlanta RO granted 
service connection for low back degenerative joint disease 
and assigned an initial 10 percent rating, effective March 4, 
1997.  The veteran duly appealed the RO's decision regarding 
the initial rating assigned.  

In a June 2000 rating decision, the St. Petersburg RO denied 
service connection for depression, sinusitis, bone and joint 
pain with fibromyalgia, and gastroesophageal reflux, to 
include as due to an undiagnosed illness or exposure to 
toxins during the Gulf War.  The veteran duly appealed the 
RO's decision.  Also in the June 2000 rating decision, the RO 
increased the rating for the veteran's low back disability to 
40 percent, effective October 14, 1998.  

In a September 2002 rating decision, the St. Petersburg RO 
denied a total rating based on individual unemployability due 
to service-connected disability.  The veteran duly appealed.  

Before the matter was certified to the Board, in a May 2003 
rating decision, the St. Petersburg RO granted service 
connection for major depression and assigned an initial 30 
percent rating.  The grant of service connection for a major 
depression constitutes a full award of the benefit sought on 
appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  The veteran, however, duly 
appealed the initial 30 percent rating assigned by the RO.  

In an October 2003 decision, the Board granted service 
connection for sinusitis.  The remaining issues on appeal 
were remanded to the Roanoke RO for additional evidentiary 
development and due process considerations.  

While the matter was in remand status, in a March 2004 rating 
decision, the Roanoke RO effectuated the Board's decision 
granting service connection for sinusitis and assigned an 
initial zero percent rating, effective March 28, 2000.  In 
November 2004, the veteran perfected an appeal with the 
initial zero percent rating assigned for his sinusitis.  
Thus, this matter is currently in appellate status, as set 
forth above on the cover page of this Remand.  

Before the matter was certified to the Board for the second 
time, in a November 2004 rating decision, the Roanoke RO 
assigned an earlier effective date of March 4, 1997, for the 
40 percent rating assigned for the veteran's low back 
disability.  

In addition, the RO granted service connection for multiple 
joint polyarthralgias and assigned an initial 20 percent 
rating, effective March 28, 2000.  The Board finds that the 
grant of service connection for this disability constitutes a 
full award of the benefit sought on appeal as to the issue of 
entitlement to service connection for bone and joint pain, 
with fibromyalgia, to include as due to an undiagnosed 
illness.  Grantham, 114 F. 3d at 1158.  In addition, the RO 
awarded a total rating based on individual unemployability 
due to service-connected disability, effective March 28, 
2000.  A review of the record indicates that the veteran has 
not yet initiated an appeal with any of the downstream 
elements, such as effective date or initial rating assigned.  
Thus, these issues are not in appellate status.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

It is noted that the veteran was previously represented in 
this appeal by AMVETS.  In October 2001, however, that 
service organization revoked its representation of the 
veteran.  He remains unrepresented at this time.  


REMAND

In May and November 2004 communications, the veteran 
requested a personal hearing before a Veterans Law Judge at 
the RO.  The claims folder was transferred to the Board prior 
to the scheduling and conduct of such hearing.

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2004).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3) (2004), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  

In order to ensure full compliance with due process 
requirements, the RO must schedule such a hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.700, 20.703, 20.704, 20.904 (a)(3) (2004).

Accordingly, this case is remanded for the following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO. 38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2004).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




